Per Ctiriam,
When this case was bore before, our Brother Williams, writing for the Court, pointed out particularly the manner in which the correct location of the lines in controversy should be determined, as will be seen by reference to his opinion in Morrison v. Seaman, 183 Pa. 74.
A careful consideration of the record in this ease has satisfied us that the instructions referred to were substantially complied with in last trial. In other words, that trial was conducted as nearly as may be on the lines indicated in the opinion above cited. We find no error in the record that requires correction. Neither of the specifications is sustained.
Judgment affirmed.